         Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT tr- I
                                                                        t-uL.E[1
IN RE: APPLICATION OF THE UNITED                                   ZUI8 JUL ICJ P 4: Dl
STATES OF AMERICA FOR AN ORDER
PURSUANT TO 18 U.S.C. § 2703(d) FOR                            I    .                   HT
                                                    Cuse No.        1 ~ ••'      C I.
INFORMATION STORED AT PREMISES
CONTROLLED BY MICROSOFT
                                                     3 ·- lomJ /18'/~~
                                                    Jul y 1CJ. 20 18
CORPORATION.


                      APPLICATION OF THE UNITED STATES
                  FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America respectfully submits this ex parte application for an order

pursuant to 18 U.S.C. § 2703(d). This application includes a request for nondisclosure pursuant

to 18 U.S.C. § 2705(b). The proposed order would require Microsoft Corporation ("Microsoft"

or the "Provider"), located at One Microsoft Way, Redmond, Washington, to disclose certain

records and other information pertaining to the account identifiers described in Part I of

Attachment A to the proposed order. The records and other information to be disclosed are

described in Part II of Attachment A to the proposed order. In support of this application, the

United States asserts:

                                         Legal Background

        1.     The Provider is a provider of an electronic communications service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require the

company to disclose the items described in Part II of Attachment A to the proposed order.

See 18 U.S.C. § 2703(c)(l) and (c)(2).

       2.      This Court has jurisdiction to issue the proposed order because it is "a court of

competent jurisdiction," as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,
        Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 2 of 8




the Court is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711 (3)(A)(i).

       3.      A court order under § 2703(d) "shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that the

contents of a wire or electronic communication, or the records or other information sought, are

relevant and material to an ongoing criminal investigation." 18 U.S.C. § 2703(d). Accordingly,

the next section of this application sets forth specific and articulable facts showing that there are

reasonable grounds to believe that the records and other information described in Part II of

Attachment A are relevant and material to an ongoing criminal investigation.

                                      The Relevant Facts

       4.      The United States government, including agents of the Federal Bureau of

Investigation ("FBI"), are investigating a ransomware variant known as                           The

investigation concerns possible violations of, inter alia, 18 U.S.C. § 1030 (Fraud and related

activity in connection with computers).

       5.      Ransomware is a form of malicious software designed to block access to a

computer system by encrypting some or all of the files on that system. In order to receive the

decryption key, the owner must pay a ransom to the individuals behind the ransomware.

Instructions for paying the ransom are typically left in the form of a ransom note left on the

infected system.

       6.      When a computer system is infected with             , it leaves one or more copies of

the following ransom note, in pertinent part, instructing the computer's owner to contact

                        in order to make payment and decrypt the owner's files:




                                                 2
        Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 3 of 8




       7.      According to publicly available databases , the domain                   was

regi stered on August 11, 2015.

       8.      The FBI has received numerous complaints from victims (both individuals and

businesses), including at least one victim in Connecticut, whose computers were compromised

by              Victims   of          have   reported communicating   with   email   address

                                             3
          Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 4 of 8



                           and rece1vmg responses containing ransom payment instructions

(including payment of bitcoins), decrypted file samples, and links to download decryption

software. The FBI has continued to receive complaints from victims whose computers were

infected as recently as February 2018.

          9.     In April 2016, a victim company located in the New York City area ("VICTIM

A") was infected by the              ransomware. VICTIM A contacted the email address provided

in the ransom note,                            , and ultimately paid the ransom.       VICTIM A's

business was shut down for approximately two days as a result of the infection.

          10.    Following the attack, VICTIM A reviewed log files for its server in which the

infection started. VICTIM A identified a Remote Desktop Protocol ("RDP") account on the

server which had been accessed by the attacker on April 18, 2016. In reviewing the logs for that

RDP account, VICTIM A observed approximately twelve suspicious IP addresses connecting to

it between April 17 and April 21.

          11.    One IP address identified by VICTIM A as being used to connect to the RDP

account was IP address              124.68. This IP address was used to log in to the RDP account

on April 19, 2016 at approximately 5:51:41 PM ET. The Client Name recorded for this login

was "MacBook-Air           ." MacBook is a laptop computer sold by Apple Inc. ("Apple").

          12.    According to the publicly available website centralops.net, the IP address

           124.68 is assigned to                                      Kiev, Ukraine.

          13.    According to records provided by Apple, from April 16 to April 23, 2016, the IP

address            124.68 was used by devices associated with two Apple accounts.            Apple

identified no other subscribers using that IP address to connect to Apple services during that time

period. Subscriber information for the accounts included the following, in part:


                                                  4
       Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 5 of 8




               Account One
               First Name:
               Last Name:
               Email Address:               @gmail.com
               Address:             Kiev, UKR
               Person id:
               Sign-up date: November 5, 2014

               Account Two
               First Name:
               Last Name:
               Email Address:           @list.ru
               Address:                          Tampa, FL 33609
               Person id:
               Sign-up date: March 4, 2012

       14.     Account One connected to Apple services from IP address                     124.68

approximately 65 times between April 16 and April 23, 2016. Account Two connected to Apple

services from that same IP address approximately 44 times during that same time period. The

Apple records also indicate that a MacBook-Air device is associated with Account Two.

       15.     According to the publicly available website translate.google.com, "

       " translates from Ukrainian to English as "                "

       16.     As discussed above, according to VICTIM A's server logs, the Client Name

recorded for the login to the RDP account from IP address              124.68 was "MacBook-Air-

    " The letters "    " are the same as the first three letters of the name "   " or "       "

       17.     According to the FBI case agent assigned to this investigation, the address

              Tampa, FL is found on several Russian-language websites as part of a tutorial for

creating an iTunes account in order to access the United States version of the Apple App Store.

       18.     Subsequent records provided by Apple indicate the user of Account One

downloaded the Microsoft Remote Desktop 8.0 application for Macintosh, which is an

application that allows a user to use RDP to remotely connect to another computer through


                                                 5
       Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 6 of 8



Microsoft's Remote Desktop Client that exists by default on most computers running Microsoft

Windows.      The records ~r indicate that the application was regularly updated from and

including April 20, 2014 through and including October 17, 2016.

       19.      Based on this information, plus the use of the same name and the use of a

common IP address, the FBI case agent believes that Account One and Account Two are

controlled by the same person ("Suspect-1 "), who is the same person that logged into and

infected VICTIM A's servers with the            ransomware.

       20.      Based on the investigation, law enforcement has reason to believe that multiple

individuals are involved in these          attacks. Among other things, the ransomware note has

multiple references to the pronoun "we", suggesting more than one individual is involved.

                                       Request for Order

       21 .     The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Attachment A are relevant and

material to an ongoing criminal investigation. Specifically, these records will help law

enforcement establish whether Suspect-1 and/or other individuals used the Microsoft Remote

Desktop application to infect victim computers with the            ransomware and identify other

victims who may have been infected. The records being sought include all connection activity

for the Microsoft Remote Desktop application downloaded by Suspect-1, including the date,

time, source IP address, destination IP address, and other connection activity. These records can

then be correlated with the dates/times and IP addresses of known ransomware infections on

victim computers and can also be used to identify other victims who may have been victimized.

       22.      Accordingly, the United States requests that the Provider be directed to produce

all items described in Attachment A to the proposed Order.


                                                6
        Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 7 of 8




       23.     The United States further requests that the Order require the Provider not to notify

any person, including the subscribers or customers of the account(s) listed in Attachment A, of

the existence of the Order for a period of one year. See 18 U.S.C. § 2705(b). This Court has

authority under 18 U .S.C. § 2705(b) to issue "an order commanding a provider of electronic

communications service or remote computing service to whom a warrant, subpoena, or court

order is directed, for such period as the court deems appropriate, not to notify any other person of

the existence of the warrant, subpoena, or court order." !d. In this case, such an order would be

appropriate because the requesled Order relates to an ongoing criminal investigation that is

neither public nor known to all of the targets of the investigation, and its disclosure may alert the

targets to the ongoing investigation. Some of the evidence in this investigation is stored

electronically. If alerted to the existence of the warrants, the subjects under investigation could

destroy that evidence, including information saved to their personal computers. Accordingly,

there is reason to believe that notification of the existence of the requested Order will seriously

jeopardize the investigation, including by giving targets an opportunity to flee, destroy or tamper

with evidence, or change patterns of behavior. See 18 U.S.C. § 2705(b)(2), (3), (5). Moreover,

the obligation of nondisclosure should terminate in one year rather than a shorter period of time

because cyber-related investigations can be prolonged as cyberspace offers suspects numerous

opportunities to hide their identity. In addition, the United States has reason to believe that one

or more of the targets and additional evidence is located overseas, and the process of identifying

targets and obtaining evidence from overseas is a lengthy process that can take significant time.

       24.     The United States further requests that the Court order that this application and

any resulting order be sealed until further order of the Court.         As explained above, these

documents discuss an ongoing criminal investigation that is neither public nor known to all of



                                                 7
       Case 3:18-mj-01181-RMS Document 12 Filed 09/20/20 Page 8 of 8




the targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.


Date: July 19,2018

                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY



                                                    NEERAJ N. PATEL
                                                    ASSISTANT U.S. ATTORNEY
                                                    Federal Bar No. phv04499
                                                    157 Church Street, 25th Floor
                                                    New Haven, CT 06510
                                                    Tel.: (203)821-3700
                                                    Email: neeraj.patel@usdoj.gov




                                                8
